Citation Nr: 1640950	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  16-01 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether a substantive appeal was timely filed with respect to an August 2008 rating decision denial of entitlement to service connection for a respiratory condition.

2.  Entitlement to service connection for a respiratory condition, claimed as due to exposure to herbicides and chemicals.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Seay, Counsel




INTRODUCTION

The Veteran served on active duty from June 1959 to June 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision (respiratory condition) and a July 2014 determination (timeliness of appeal) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  As will be explained below, the issue of entitlement to service connection for a respiratory condition has been listed as an issue on appeal as the Board determined that the Veteran filed a timely substantive appeal concerning the August 2008 rating decision denial of entitlement to service connection for a respiratory condition.  

In this case, the issue as to whether a timely substantive appeal was filed concerning the August 2008 rating decision was originally framed as whether a notice of disagreement received May 30, 2014 on the issue of service connection for a respiratory condition was received timely.  Concerning the historical background of the issue for service connection for a respiratory condition, an August 2008 rating decision denied, in part, entitlement to service connection for a respiratory condition, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for porphyria cutanea tarda.  A timely notice of disagreement was received in August 2008 concerning the aforementioned issues.  A Statement of the Case was issued in July 2009.  A timely VA Form 9 was received in August 2009, which was found by the Agency of Original Jurisdiction (AOJ) to only appeal the issues for entitlement to service connection for bilateral hearing loss and service connection for porphyria cutanea tarda.  As a timely notice of disagreement was already received by VA concerning the August 2008 rating decision denial for entitlement to service connection for a respiratory condition, the issue on appeal is not whether a timely notice of disagreement was received but whether a substantive appeal was timely filed.  The AOJ addressed the substantive appeal received in August 2009 and why it did not appeal the issue for entitlement to service connection for a respiratory condition.  Thus, no prejudice results in addressing the issue and the Board rephrased the issue on appeal as it is shown on the title page of this decision.  
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a respiratory condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An August 2008 rating decision denied, in part, entitlement to service connection for a respiratory condition.  

2.  VA received a timely notice of disagreement and issued a Statement of the Case in July 2009.  

3.  A substantive appeal received by VA in August 2009 shows that the Veteran checked box 9.A., indicating a desire to appeal all issues listed in the July 2009 Statement of the Case.  


CONCLUSION OF LAW

A timely substantive appeal was filed with respect to the August 2008 rating decision denial of service connection for a respiratory condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Timeliness of a Substantive Appeal

Under VA regulations, an appeal consists of a timely filed written notice of disagreement and, after a Statement of the Case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  Completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2015).

Generally, a substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran or within the remainder of the 1-year period from the date of mailing of the rating decision.  38 C.F.R. § 20.302 (b) (1) (2015).  Exceptions to the general rule include when a Veteran submits additional evidence within 1-year of the date of mailing of the notification of the determination being appealed, and that evidence requires that the claimant be furnished a Supplemental Statement of the Case (SSOC), then the time to submit a Substantive Appeal shall end not sooner than 60 days after such SSOC is mailed to the appellant, even if the 60-day period extends beyond the expiration of the 1-year appeal period.  38 C.F.R. § 20.302 (b) (2) (2015).  In addition, an extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303 (2015).

In August 2008, the AOJ issued a rating decision and denied, in part, the issue for entitlement to service connection for a respiratory condition, bilateral hearing loss, and porphyria cutanea tarda.  A timely notice of disagreement was received by VA on August 28, 2008.  The Veteran's representative stated that the Veteran wished to file a notice of disagreement concerning the denials of service connection for bilateral hearing loss, a respiratory condition, and porphyria cutanea tarda.  A SOC was issued on July 2, 2009 and continued the denials for entitlement to service connection for bilateral hearing loss, a respiratory condition, and porphyria cutanea tarda.  The July 2, 2009 letter attached to the July 2, 2009 SOC included notice that the VA Form 9, Appeal to the Board of Veterans' Appeals, must be filed within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the rating decision.  The letter stated that if the substantive appeal was not filed within the specified period, the case would be closed, and any request for an extension of time to file should be made prior to the expiration of the time limit for filing the appeal.

Here, VA received a timely filed substantive appeal on August 13, 2009.  In section 9, concerning "[..] Issues I want to Appeal to the BVA", the Veteran checked Box A., indicating "I want to appeal all of the issues listed on the Statement of the Case and any Supplemental Statement of the Case that my local VA office sent to me."  Under the selection, the Veteran wrote "SOC 7/02/09" and stated:  1) Bilateral Hearing Loss (L+R)" and "3) SC for Porphyria Cutanea Tarda."  In Section 10 "Here is why I think that VA decided my case incorrectly", the Veteran discussed the denials for service connection for bilateral hearing loss and porphyria cutanea tarda, but did not discuss the issue for service connection for a respiratory condition.  

While the Board acknowledges that the VA Form 9 received in August 2009 only included contentions regarding the issues for entitlement to service connection for porphyria cutanea tarda and service connection for bilateral hearing loss, the Board finds that the facts of this case are patently similar to those in Evans v. Shinseki, 25 Vet. App. 7 (2011).  In Evans, the United States Court of Appeals for Veterans Claims (Court) held that VA must seek clarification when a submission is ambiguous as to the Veteran's intent.  In that case, the appellant checked box 9.A. on his VA Form 9, but then went on to specifically list three of the six issues which had been addressed in the SOC.  Likewise, in this case, the Veteran checked box 9.A. to appeal all issues listed in the SOC, but only specifically listed two of the three issues which had been addressed in the July 2009 SOC-service connection for bilateral hearing loss and service connection for porphyria cutanea tarda.  In light of Evans and the ambiguity of the VA Form 9 received by VA in August 2009, the Board finds that the Veteran filed a timely substantive appeal with respect to the August 2008 rating decision denial of service connection for a respiratory condition.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  The appeal is granted.


ORDER

A timely substantive appeal was filed with respect to an August 2008 rating decision that denied service connection for a respiratory condition; the appeal is granted.


REMAND

As the Board determined that a timely substantive appeal was filed with respect to the August 2008 rating decision that denied service connection for a respiratory condition, the issue for entitlement to service connection for a respiratory condition is in appellate status.  However, prior to adjudication of the issue, the Board finds that a notice letter must be sent to the Veteran concerning his claim for service connection for a respiratory condition and a VA examination must be provided.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a notice letter concerning his claim for service connection for a respiratory condition and ask that the Veteran identify any instances of exposure to chemicals and/or herbicides during his period of active service.  

Ask that he identify any relevant medical treatment records (VA and non-VA) and complete and submit a VA Form 21-4142 for each private health care provider concerning relevant medical treatment records that have not yet been associated with the claims folder. 

2.  Schedule the Veteran for a VA medical examination with respect to his claim for service connection for a respiratory condition.  The claims folder must be made available to and reviewed by the examiner.  Following a review of the claims folder and the examination results, the examiner is requested to address the following:  

Offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any respiratory condition was caused by active service or is otherwise related to active service.

Rationale for all opinions must be provided.

3.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


